PER CURIAM.
DISMISSED. See Grafman v. Grafman, 488 So.2d 115 (Fla. 3d DCA 1986) (holding that order entered in post-judgment proceeding that contemplated further judicial labor was not reviewable pursuant to rule 9.130(a)(4)); T.H. v. Department of Children and Families, 736 So.2d 126 (Fla. 1st DCA 1999) (holding order was nonfinal where order reserved jurisdiction to determine issues integrally related to those issues resolved by order *221on appeal even though issues had not been specifically pled by the parties).
DAVIS, ROBERTS, and ROWE, JJ„ concur.